Reed, J.
*505l mbchutio’s ais'for twon" ueu'o'^oiie: prooL11 o£ *504-I. Appellant does not question the correct*505ness of the judgment on the money demand, but contends ^at ^e circuik court was not warranted by the evidence in establishing and foreclosing the mechanic’s lien. The evidence shows that defendant was engaged in erecting two buildings at the same time, for each of which he procured materials from plaintiff, and it is contended that it was not shown that the particular materials for which a recovery was had went into the building on which the lien was sought to be established. It must be admitted that.the evidence on the question is not very satisfactory; and, if it was material to establish that fact, we probably would be compelled to hold that plaintiff had failed to prove that all of the materials went into the particular building in question. But we held in Bowman Lumber Co. v. Newton, 72 Iowa, 90, upon precisely the same state of facts, that it was not necessary for the plaintiff to designate, either in his sworn statement of the account or in his petition, the particular lumber which went into either of the buildings. It was not meant by that holding that the plaintiff would be entitled to a lien upon one building for material which it was shown went into the other. All that was intended is that, if the question is of any materiality to the defendant, the burden would be upon him to show how the materials were expended. The holding might well be based upon the familiar rule that the burden of proof as to any particular fact is upon the party who, from the circumstances of the case, has the exclusive knowledge of the fact.
. 2. -: evidence o£ ownership o£ property. II. It is next contended that it was not proven that defendant was the owner of the property on which the lien was sought to be established. But it was proven ° _ r that he contracted for material for the erection 0p "building, and that he procured it to be erected, and that, since its erection, he occupied it as a place of residence. As against the alleged owner, this is prima facie evidence of ownership.
*5063__. pr00f meut^admifsi011‘ *505III. It is contended, also, that there was no evidence of *506the filing with the clerk of the sworn statement of the account. But it was admitted on the trial that the copy ths account, attached to the petition as an exhibit, was a copy of the statement of the account filed with the clerk, and that the same was sworn to, and claimed a mechanic’s lien. With this admission, it is not necessary to introduce the sworn statement, or to prove that it had been filed with the clerk.
Affirmed.